Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted August 27, 2021, wherein claims 1 is amended and claims 6, 7, 17, 18, 21, and 22 are canceled.  This application is a continuation of US application 15/553968, now US patent 10561680, filed August 25, 2017, which is a national stage application of PCT/EP2016/053928, filed February 25, 2016, which claims benefit of foreign application EP15382080.8, filed February 26, 2015.
Claims 1-5, 9-16, and 19 are pending in this application.
Claims 1-5, 9-16, and 19 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted August 27, 2021, with respect to the rejection of instant claim 17 under 35 USC 112(d) for depending from a canceled base claim, has been fully considered and found to be persuasive to remove the rejection as claim 17 has been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted August 27, 2021, with respect to the rejection of instant claims 1-5, 9-12, and 19 under 35 USC 103 for being obvious over Bettini et al. in view of Charreau et al. in view of Stacey et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to no longer recite cellulose derivatives as an embodiment of the first adhesive agent.  Therefore the rejection is withdrawn.



Currently claims 1-5, 9-16, and 19 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted August 27, 2021, and the declaration under 37 CFR 1.132 submitted September 1, 2021, are seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
The claimed invention is directed to a composition comprising hyaluronic acid, two specific adhesive agents in specific quantities, and a non-absorbable antibiotic.  The prior art does not disclose a composition comprising all four of these components in the recited quantities.
While the prior art does not specifically describe combining these four components In a single composition, hyaluronic acid, poloxamer, alginic acid, starch, polyvinyl alcohol, sodium silicate, and pluronic (poloxamer) polymers are all known as components of topical compositions for skin or mucosal administration.  For example Chinese patent publication CN104027299 (Reference and English machine translation included with PTO-892) discloses a topical antifungal gel, comprising both hyaluronic acid as a thickener and a gel matrix release agent which is at least one of a number of polymers including various poloxamers and polyvinyl alcohol, and a bioadhesive which is selected from a number of polymers including sodium alginate.  However, the declaration of Ramon Bartoli Sole under 37 CFR 1.132 submitted September 1, 2021 discloses evidence on an unexpected beneficial effect for compositions combining hyaluronic acid, pluronic, and one of the four other adhesive agents recited in 
Accordingly, Applicant’s amendment submitted August 27, 2021, and the declaration submitted September 1, 2021, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	9/3/2021